was not filed within a reasonable time. In re Harrison Living Trust, 121
                Nev. at 222, 112 P.3d at 1061. Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.



                                                                                   ,J.
                                                         Saitta




                                                                                    J.




                cc: Hon. Kenneth C. Cory, District Judge
                     Lansford W. Levitt, Settlement Judge
                     Ferris & Associates
                     Blut Law Group, APC
                     The Knox-Raphael Law Firm
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                    2
(0) 94Th 4e9